In two related proceedings pursuant to Social Services Law § 384-b to terminate parental rights on the ground of abandonment, the father appeals from an order of fact-finding and disposition of the Family Court, Nassau County (Balkin, J.), dated December 10, 2002, which, after a hearing, terminated his parental rights and transferred custody and guardianship of the subject children to the Nassau County Department of Social Services for the purpose of adoption.
Ordered that the appeal is dismissed, without costs or disbursements, as no appeal lies from an order made upon the default of the appealing party (see CPLR 5511).
Since the appellant failed to appear at the fact-finding hearing and his attorney did not participate in the hearing, the order terminating his parental rights and transferring custody and guardianship of the subject children was entered upon his default and is not appealable (see CPLR 5511; Matter of Ricky V., 4 AD3d 368 [2004]; Matter of Iris R., 295 AD2d 521, 522 [2002]; Matter of Vanessa M., 263 AD2d 542 [1999]; Matter of Darryl P., 228 AD2d 176 [1996]; Matter of Geraldine Rose W., 196 AD2d 313 [1994]). Smith, J.P., S. Miller, Crane and Rivera, JJ., concur.